                    Case 1:16-cv-08779-ER Document 92 Filed 12/13/18 Page 1 of 3



                       AHMAD KESHAVARZ
                                           Attorney at Law

16 C O UR T S T ., 26 T H F L O O R    WWW.NEWYORKCONSUMERATTORNEY.COM                    P H O N E : (718) 522-7900
B R O O K L Y N , NY 11241-1026          E-mail: ahmad@NewYorkConsumerAttorney.com           F A X : (877) 496-7809



        VIA ECF
        Hon. Edgardo Ramos
        United States District Judge
        Thurgood Marshall United States Courthouse
        40 Foley Square
        New York, NY 10007
        December 13, 2018

                 Re:     Plaintiff’s request for pre-motion conference to enforce October 16, 2018
                         order or, in alternative, to compel.
                         Hunter v. Palisades Acquisition XVI, LLC, et al., No. 1:16-cv-08779-ER
        Dear Judge Ramos:
               Along with CAMBA Legal Services, the undersigned 1 represents Plaintiff Patricia
        Hunter in this action. Ms. Hunter respectfully submits this letter requesting a Local Rule 37.2
        pre-motion conference to enforce October 16, 2018 order or, in alternative, to compel.
                This is Plaintiff’s second request for a pre-motion conference to enforce October 16,
        2018 order or, in alternative, to compel. While many discovery issues have been resolved,
        Plaintiff’s attempts to work with Defendants to secure total compliance with Your Honor’s
        directions at the pre-motion conference have been unsuccessful. Defendant Palisades and third
        party TrakAmerica (both represented by Blank Rome) have failed to produce a list of
        abbreviations and codes necessary to understand the other documents they have produced. Thus
        Plaintiff moves to compel documents responsive to this request.
                                               SUMMARY OF CLAIMS
               Plaintiff brings this action against a putative judgment creditor Palisades Acquisition
        XVI, LLC (“Palisades”), its debt collection law firm, Sharinn & Lipshie, P.C, and that law firm’s
        principal, Harvey Sharinn (collectively “S&L”) for restraining and executing on Ms. Hunter’s
        bank account based on a vacated judgment and refusing to return the money after being placed
        on notice that judgment was vacated; and for their pattern and practice of collecting on putative



        1
         Please be advised The Law Office of Ahmad Keshavarz will be closed from December 21st, 2018 until January 1st,
        2019 for the holidays.

                                                               1
          Case 1:16-cv-08779-ER Document 92 Filed 12/13/18 Page 2 of 3




judgments without meaningful attorney involvement to make sure the putative debt was actually
owed. The claims in the case at bar are almost exactly the same as in a parallel case in the before
Judge Netburn, Molgora v. Sharinn & Lipshie, P.C., 1:17-cv-03766-SN, (S.D.N.Y.). Judge
Netburn granted Plaintiff’s motions to compel in Molgora as to issues similar to or exactly as
sought in this motion.
                                             ARGUMENT
  1. Palisades Has Failed To Follow This Court’s Order To Produce Abbreviations And
Codes Necessary To Understand The Documents It Has Produced.
       On October 16, 2018, this court ordered Defendants to comply with Plaintiff’s document
request for documents sufficient to understand the abbreviations and codes featured in the other
documents produced by Defendants by October 23, 2018. See Exhibit A (Portion of October 16,
2018 Transcript). On October 24, we emailed Defendants asking them to please produce
abbreviation and code explanations by October 26, 2018. Palisades’ counsel responded by email
on October 25, 2018 that she did not recall this being ordered, that TrakAmerica did not have a
document with explanations, and that she was waiting to hear back from Palisades as to whether
it had one. On November 1, 2018, we expressed concern with how difficult it had been to
arrange a call to confer as per Your Honor’s request, and reminded Defendants that we were still
waiting to hear about abbreviations and codes.
        Finally on November 7, 2018, a call was had to attempt to resolve remaining discovery
issues including the codes and abbreviations. Palisades’ counsel again denied that Defendant or
TrakAmerica had an obligation to produce codes and abbreviations, so Plaintiff’s counsel sent by
email the relevant portion of the transcript and then the entire transcript for review. See Exhibit
A. Palisades’ counsel stated that she needed to review the transcript and so another call would
have to happen on the following Monday, November 12. Unfortunately Plaintiff’s counsel
Ahmad Keshavarz fell ill and the call was pushed back to November 14. On that call, Palisades’
counsel stated that Palisades had a “key” which would be produced. Defendant Sharinn &
Lipshie complied on November 30, 2018. See Exhibit B (S&L Key and Corresponding Account
Notes).
         On November 14, 2018, Defendant Palisades had sent by email “[t]he Palisades key.” See
Exhibit C (Palisades Key and Corresponding Account Notes Highlighted). Upon review, this
office determined that this key was not responsive to the request. To give just one example, on
PAL 000010-000011 there are no less than 10 unexplained codes for entries on April 15, 2014,
the last entries prior to the April 21, 2014 trial date at which Palisades would default.
       On December 4, 2018, this office contacted Palisades by email asking for the previous
key provided to be supplemented so that all the abbreviations and codes were defined. Such
supplemental documents have not been provided, and thus Plaintiff moves to enforce the court
order or, in the alternative, compel their production.
  2. TrakAmerica Has Failed To Follow This Court’s Order To Produce Abbreviations
And Codes Necessary To Understand The Documents It Has Produced.
      Counsel for Palisades in this matter is also counsel for third party TrakAmerica.
TrakAmerica was the intermediary between Defendants Palisades and S&L, and particularly now
                                            2
          Case 1:16-cv-08779-ER Document 92 Filed 12/13/18 Page 3 of 3




that Palisades has filed cross-claims based on contractual indemnification, TrakAmerica’s
documents are especially relevant to this case.
        Unlike Palisades however, TrakAmerica has failed to produce any document that
explains any of the abbreviations or codes as requested in a subpoena to it by Plaintiff on August
30, 2018. Its account notes feature many abbreviations and codes that do not have a self-evident
meaning. See Exhibit D (TrakAmerica Account Notes Highlighted). For example, TrakAmerica
has an entry on April 13, 2014 that states “Reassign to Sharinn & Lipshie, P.C.” and then an
unexplained “22 PCT.” As noted above, this is a critical period of time for what Defendants were
doing as Palisades would default at the April 21, 2014 trial date. Any information as to the how
or why of a reassignment of the putative judgment to S&L merely a week prior to a trial date is
crucial to Plaintiff’s case. Plaintiff thus moves to enforce the court order or, in the alternative,
compel production.
                               CERTIFICATE OF CONFERENCE
       I, along with my co-counsel, have attempted to resolve these matters without Court
involvement, both in writing and on the telephone, but those efforts have proven unsuccessful.
                                                             Sincerely,

                                                             /s/
                                                             Ahmad Keshavarz




                                                 3
